Citation Nr: 0023527	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-05 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hiatal hernia and 
status post cholecystectomy (claimed as stomach trouble).

2.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel



INTRODUCTION

The appellant served on active duty from September 1961 to 
September 1964.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied his claims.

FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
linking his current bilateral hearing loss  to service 

2.  The veteran has presented no competent medical evidence 
linking a chronic hiatal hernia and status post 
cholecystectomy disorder to service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
hiatal hernia and status post cholecystectomy (claimed as 
stomach trouble) is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & West 2000); 38 C.F.R. § 3.303 (1999).

2.  The claim for entitlement to service connection for 
bilateral hearing loss, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & West 2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for hiatal hernia and status 
post cholecystectomy (claimed as stomach trouble) and 
bilateral hearing loss.  A veteran who submits a claim for 
benefits to the VA shall have the burden of offering 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded. See 38 
U.S.C.A. § 5107(a) (West 1991).  In the absence of evidence 
of a well-grounded claim, there is no duty to assist the 
veteran in developing the facts pertinent to his claim, and 
the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467- 68 
(Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468- 
69.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1998), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

A.  Hiatal hernia and status post cholecystectomy
(claimed as stomach trouble) 

The veteran contends that his stomach disorder began 
following his return from Korea.  His veteran's service 
records show that he was seen on several occasions for 
complaints of stomach pains which were diagnosed as 
gastritis.  In addition, he was treated for a viral syndrome 
and complaints of stomach disorder in conjunction with a head 
and chest cold.  

Medical evidence indicates that the veteran is currently 
suffering from status post cholecystectomy and a hiatal 
hernia.  During a January 1998 VA examination, the veteran 
reported having a history of gallbladder problems and that 
his gallbladder had been removed in December 1997.  After the 
examination, diagnoses of status post cholecystectomy with 
well healed scars and hiatal hernia, symptomatic, presently 
under treatment were entered.  

Beyond the veteran's assertions, there is no evidence of 
record linking these disorders to the veteran's period of 
active service. The veteran's assertions are insufficient to 
satisfy the nexus requirement because the veteran is a 
layperson with no medical training or expertise to determine 
medical causation.  Moray v. Brown, 5 Vet. App. 463 
(1993);Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 
As the veteran has not submitted competent medical evidence 
of a nexus between his status post cholecystectomy and hiatal 
hernia and period of active service, his claims must be 
denied as not well grounded.  Epps, 126 F.3d at 1467-68.

B.  Bilateral Hearing Loss

The appellant contends that his bilateral hearing loss stems 
from events that occurred during his active duty.  
Specifically, it is contended that his hearing loss is a 
result of his exposure to artillery fire.  The records 
associated with the claims file do confirm that he was 
assigned to an artillery unit.  His service medical records 
show that the veteran complained of difficulty hearing and 
burning in both ears in September 1962.  He was diagnosed 
with a viral infection.  No further complaints or clinical 
findings relating to hearing loss were noted in service.  

A February 1998 VA audiological evaluation revealed that the 
veteran suffers from bilateral hearing loss.  See 38 C.F.R. 
§ 3.385 (1999).  However, beyond the veteran's assertions, 
there is no competent medical evidence of record linking the 
bilateral hearing loss to the veteran's period of active 
service.  The veteran's assertions are insufficient to 
satisfy the nexus requirement because the veteran is a 
layperson with no medical training or expertise to determine 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Further, the report of a January 1998 VA 
examination links the veteran's hearing loss of the right ear 
to prior surgeries for Meniere's disease.  As the veteran has 
not submitted competent medical evidence of a nexus between 
his bilateral hearing loss and period of active service, his 
claim for service connection must be denied as not well 
grounded.  Epps, 126 F.3d at 1467-68.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, VA is under no duty to assist him in developing 
the facts pertinent to his claim.  Epps, 126 F.3d at 1468.  
Under 38 U.S.C.A. § 5103(a) (West 1991) VA has a duty to 
notify the veteran of the evidence required to complete his 
application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  In this case, the veteran has indicated 
that all of his private health care providers are dead, and 
their records are no longer available.  He has also reported 
that there are two individuals who were aware that he had 
these problems while in service.  The Board advises the 
veteran that if they possess the necessary medical training 
or expertise to determine medical causation, statements from 
these individuals would be sufficient to well ground his 
claims.  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to well ground 
his claim and to explain why his current attempt fails.



ORDER

Service connection for a hiatal hernia and status post 
cholecystectomy (claimed as stomach trouble) is denied.  
Service connection for a bilateral hearing loss is denied.



		
CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeals



 

